            Case 1:20-mj-00003-APM Document 1-1 Filed 01/02/20 Page 1 of 1



                                                  STATEMENT OF FACTS

          On December 31, 2019, at approximately 2321 hours, Officers of the Metropolitan Police Department were canvasing
the area of 4905 Nash St NE, Washington, D.C., after sounds of gunshots were voiced over the 6th District radio zone.

           Officer Dabney (Driver) and Officer Kelly (Front Passenger) were attired in full uniform, while operating a marked
scout car, with call sign Crime Suppression Team 7. The Officers were assisted by Officers of the 6th District Crime Suppression
Unit. As the Officers were canvassing they noticed the defendant Alphonso Carter and two other individuals walking out of the
rear area of 4905 Nash St NE where the sound of gunshots had been heard. Upon observing the scout car, the Defendant
Alphonso Carter and the other two individuals immediately crossed the street and cut through the walk way through the grounds
of the Ron Brown High School and into the 1300 block of 48 St NE while walking at a high rate of speed.

          The officers drove into the 1300 block of 48 St NE where they again observed Defendant Alphonso Carter, and the two
individuals walking on the side walk along the grounds of the Deanwood Recreation Center. The Officers then stopped all three
individuals. Defendant Alphonso Carter immediately began to look from side to side and pinned his right arm against his body in
what appeared to be a compliance check of an unknown object.

          Defendant Alphonso Carter suddenly broke away from his two associates, as he attempted to flee the scene by running
through the Officers. As Defendant Alphonso Carter began to run, the Officers observed D-1’s right arm come to his right side
and stay there as he began to run. Officers also observed what appeared to be an unknown heavy object swinging in Defendant
Alphonso Carter’s right jacket pocket. As the Officers attempted to secure Defendant Alphonso Carter, Carter went to the
ground where he immediately brought both his hands under his body towards his stomach area. As the Officers then began to
secure his hands, Officer Dabney, while reaching for Carter’s right hand felt through Carter’s jacket a hard metal object in the
area of Defendant Carter’s front right pocket.

         After Defendant Alphonso Carter was secured in handcuffs, a protective pat down was then conducted on Carter.
Officer Dabney feeling through Defendant Carter’s jacket on the defendant’s right side and discovered the object that the Officer
immediately recognized as a firearm. The Officers then safely recovered the firearm from the zipped right pocket of Defendant
Alphonso Carter’s inner jacket.

          The weapon recovered was discovered to be a black in color Glock 27 semi-automatic .40 caliber handgun, with a
serial number of NFV650. A round of 40 caliber ammunition was loaded in the chamber of the firearm, with a magazine locked
into the magazine well of the weapon--having a maximum capacity of 13 rounds of ammunition; the magazine was loaded with
an additional 12 rounds of .40 caliber ammunition. No firearms or ammunition are manufactured in the District of Columbia, so
the firearm and ammunition travelled in interstate commerce.

          Defendant Alphonso Carter verbally identified himself on scene as Alphonso Jarra Carter, with a date of birth of
03/23/1992. Defendant Carter’s information was also run through law enforcement databases, revealing that Defendant Carter
had a prior conviction for a felony at the time he was found in possession of the weapon (2010 CF3 005107). In that case,
Defendant Carter was sentenced to 16 months of incarceration and would have known that he had been convicted of a crime
punishable by more than one year.




                                                            ___________________________________
                                                            OFFICER AARON DABNEY
                                                            METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JANUARY, 2020.



                                                            ___________________________________
                                                            AMIT P. MEHTA
                                                            U.S. DISTRICT JUDGE
